UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
STATE FARM MUTUAL AUTOMOBILE                                 :
INSURANCE COMPANY, et al.,                                   :
                                                             :
                        Plaintiff,                           :   MEMORANDUM AND ORDER
                                                             :
         -against-                                           :   17 Civ. 5845 (MKB) (VMS)
                                                             :
21ST CENTURY PHARMACY, INC., et al.                          :
                                                             :
                         Defendants.                         :
                                                             :
                                                             :
----------------------------------------------------------- X
Vera M. Scanlon, United States Magistrate Judge:

        Defendants 21st Century Pharmacy, Inc., Albert Alishayev, Azu Ajudua, Vincentiu Popa,

and Iris Itskhakov (collectively, “Moving Defendants”) move to: (1) compel production of the

documents Plaintiffs State Farm Mutual Automobile Insurance Company and State Farm Fire

and Casualty Company (collectively, “Plaintiffs” or “State Farm”) withheld as privileged; and,

(2) disqualify Plaintiffs’ counsel, attorneys at Katten Muchin Rosenman LLP (“Katten”), on an

individual and firm-wide basis. ECF Nos. 128-131, generally. 1 For the reasons set forth below,

Moving Defendants’ motion to compel is granted in limited part and otherwise denied, while

their motion to disqualify is denied in its entirety.

I.      Background

        Plaintiffs allege that Defendants in this matter fraudulently submitted bills and supporting

documentation for medically unnecessary and illegitimate topical compounded medications



1
  Moving Defendants requested and were granted permission to file their motions under seal and
redacted versions publicly on the grounds that the documents and information contained therein
was confidential pursuant to the parties’ protective order. See ECF Nos. 124-125; Dkt. Entries
dated 7/19/2019.
prescribed to individuals insured by State Farm. See generally, Amended Complaint, ECF No.

132. State Farm represents that it has produced over two million pages of documents in

furtherance of these claims thus far, including claim files for all of the individual claims

underlying their allegations, as well as the non-privileged portions of the State Farm Multi-Claim

Investigative Unit’s file, which amounts to over 31,000 pages of documents, i.e., 92% of the file.

ECF No. 148 pp. 1-2. State Farm has withheld and asserted the attorney-client and attorney

work-product privileges over approximately 600 documents, many of which are duplicates or

early versions of one another. Id. n. 1.

       Moving Defendants challenge Plaintiffs’ assertion of privilege, largely based on the

argument that the withheld documents pertain to verification of individual claims made in the

state-law required payment process under the no-fault insurance scheme for which Plaintiffs

provided individual insurance coverage. See ECF Nos. 130, 131, generally. Moving Defendants

contend that the withheld documents are not privileged because “the payment or rejection of

claims is a part of the regular business of an insurance company. Consequently, reports that aid

it in the process of deciding which of the two indicated actions to pursue are made in the regular

course of its business.” Landmark Ins. Co. v. Beau Rivage Rest., Inc., 121 A.D.2d 98, 101, 509

N.Y.S. 2d 819, 821 (2d Dept. 1986).

       Moving Defendants also move to disqualify Plaintiffs’ attorneys, and Katten generally,

under the witness-advocate rule. ECF Nos. 128, 129, generally. Moving Defendants assert that

the Katten attorneys were involved in the underlying claims verifications and investigations,

including the examinations under oath (EUO’s) of certain Defendants, and are thus witnesses to

those events, some of which Defendants argue support their opposition to the “justified reliance”




                                                  2
element of State Farm’s fraud claims against Defendants. Id. The Court has considered the

Parties’ submissions, and it has reviewed the withheld materials in camera.

II.      DISCUSSION

      A. Moving Defendants’ Motion to Compel

         As indicated above, Moving Defendants have moved to compel the production of “the

documents related to the verification of claims, including the entire [Multi-Claim Investigation

Unit] file that is created as part of the verification process” which they contend “are not protected

from discovery by any claim of privilege, and therefore must be produced.” ECF No. 130, p. 3.

Plaintiffs have asserted two privileges over the documents at issue: the work-product privilege

and the attorney-client privilege. ECF No. 148 p. 2.

         1. The Work-product Privilege

         “[F]ederal law governs the applicability of the work-product doctrine in all actions in

federal court.” Weber v. Paduano, No. 02 Civ. 3392 (GEL), 2003 U.S. Dist. LEXIS 858, at *10,

2003 WL 161340, at *6 (S.D.N.Y. Jan. 14, 2003) (citation omitted). Under Fed. R. Civ. P.

26(b)(3)(A), “[o]rdinarily, a party may not discover documents and tangible things that are

prepared in anticipation of litigation or of trial by or for another party or its representative

(including the other party’s attorney, consultant, surety, indemnitor, insurer, or agent).” Fed. R.

Civ. P. 26(b)(3)(A); see Sorin v. United States DOJ, 758 F. App’x 28, 31 (2d Cir. 2018). “The

purpose of th[is] doctrine is to establish a zone of privacy for strategic litigation planning and to

prevent one party from piggybacking on the adversary’s preparation.” United States v. Adlman,

68 F.3d 1495, 1501 (2d Cir. 1995).

         Although Defendants are correct that “courts have routinely held that documents created

during any part of a factual investigation to arrive at a claim decision are prepared in the ordinary




                                                   3
course of an insurer’s business and are not protected by the work-product privilege. . . . [T]here

may come a point when an insurance company’s activities shift from the regular and ordinary

course of business to [‘]in anticipation of litigation[’].” Ocean Walk Ltd. v. Certain

Underwriters at Lloyd’s of London, No. 03 Civ. 5271 (DRH) (ARL), 2005 U.S. Dist. LEXIS

51517, at *8, 2005 WL 8160993, at *3 (E.D.N.Y. Jan. 25, 2005) (internal citations omitted). An

insurer may demonstrate that it had reached this tipping point by presenting “specific competent

proof that it possessed a ‘resolve to litigate’ when the documents were created.” AIU Ins. Co. v.

TIG Ins. Co., No. 07 Civ. 7052 (SHS) (HBP), 2008 U.S. Dist. LEXIS 66370, at *36, 2008 WL

4067437, at *12-13 (S.D.N.Y. Aug. 28, 2008) (citations omitted).

       Except as discussed further below, the key factual predicate for Defendants’ arguments –

that the documents withheld pertained to individual claims decisions made in the ordinary course

of business – is unsupported by the Court’s review of the documents themselves. Rather, the

majority of the documents reviewed by the Court pertain to and/or contained aggregated

information regarding multiple claims that had been submitted by numerous claimants. They

appear to have been prepared by the Multi-Claim Investigative Unit for purposes of summarizing

investigation findings, and of looking for patterns, discrepancies, statistical anomalies and the

like in anticipation of the instant lawsuit (or similar); and they do not appear to have been

prepared in furtherance of decisions on individual claims. They were therefore appropriately

designated and withheld as, inter alia, attorney work-product.

           a. Documents Created Before October 20, 2015, May Not Be Withheld As
              Attorney Work-Product

       The Court’s review of the documents at issue reveals that the investigation into 21st

Century Pharmacy and Defendants was initiated on or about October 20, 2015. Prior to this date,

the record does not show that Plaintiffs possessed a “resolve to litigate” against Moving



                                                 4
Defendants. Rather, the documents created prior to that date pertained to either broader

investigations nationwide or to preliminary investigations into 21st Century Pharmacy, before

any investigatory project focused on Defendants. The Court attributes these investigations to the

ordinary course of Plaintiffs’ business, particularly as, true to its name, it appears to be part of

the ordinary course of business for the “multi-claim investigation unit” to conduct, inter alia,

broad and preliminary investigations looking for potential “issues of concern,” even when it has

not yet formed a specific intent to transform those investigations into litigation. Thus, because

the documents created before the 21st Century investigation was even opened cannot have been

“created in anticipation of litigation,” they may not be withheld under the attorney work-product

privilege. Based on the Court’s review, Plaintiffs must turn over the documents bearing

privilege log nos. 4, 55 and 526.

       2. The Attorney-client Privilege

       As this case is based on diversity jurisdiction, New York Law governs Plaintiffs’

assertion of attorney-client privilege. See Fed. R. Evid. 501; Ocean Walk Ltd., 2005 U.S. Dist.

LEXIS 51517, at *21, 2005 WL 8160993, at *2. “The [attorney-client] privilege protects

‘communications (1) between a client and his or her attorney (2) that are intended to be, and in

fact were, kept confidential (3) for the purpose of obtaining or providing legal advice.’” ACLU

v. NSA, 925 F.3d 576, 589 (2d Cir. 2019) (quoting United States v. Mejia, 655 F.3d 126, 132 (2d

Cir. 2011)). Notwithstanding, and as discussed above,

       The payment or rejection of claims is a part of the regular business of an insurance
       company. Consequently, reports which aid it in the process of deciding which of
       the two indicated actions to pursue are made in the regular course of its business.
       Reports prepared by insurance investigators, adjusters, or attorneys before the
       decision is made to pay or reject a claim are thus not privileged and are
       discoverable even when those reports are ‘mixed/multi-purpose’ reports, motivated
       in part by the potential for litigation with the insured.’




                                                   5
Melworm v. Encompass Indem. Co., 112 A.D.3d 794, 795, 977 N.Y.S.2d 321, 323 (2d Dept.

2013) (quoting Bombard v Amica Mut. Ins. Co., 11 A.D.3d 647, 648, 783 N.Y.S.2d 85 (2d Dept.

2004)) (citations omitted); see also Spectrum Sys. Int’l Corp v. Chemical Bank, 78 N.Y.2d 371,

377-78, 575 N.Y.S.2d 809 (N.Y. 1991) (“an investigative report does not become privileged

merely because it was sent to an attorney”) (citations omitted). “The critical inquiry is whether

the communication was . . . primarily a report[] of an investigation of [a] claim and therefore

discoverable or primarily or predominantly of a legal character and therefore protected by the

attorney-client privilege.” Cimato v. State Farm Fire & Cas. Co., No. 16 Civ. 94A (SR), 2018

U.S. Dist. LEXIS 15929, at *6, 2018 WL 635918, at *2 (W.D.N.Y. Jan. 31, 2018) (quoting

Melworm v. Encompass Indem. Co., 37 Misc. 3d 389, 393, 951 N.Y.S.2d 829 (S. Ct. Nassau Cty

2012), aff’d, 112 A.D.3d 794, 977 N.Y.S.2d 321 (2d Dept. 2013)) (internal quotation marks

omitted).

       The Court has reviewed the documents submitted in camera and finds that most

documents were withheld appropriately with the exception of summary reports of examinations

under oath of underlying claimants. See Privilege Log Nos. 7, 231-243, 407-410, 464-466, 469-

474. These documents are reports of investigations of individual claims for verification and

handling. For example, Privilege log no. 231 is a report of an examination under oath of a non-

party in connection with her claim. In some of the documents there are scattered references to

21st Century Pharmacy which the Court assumes is the reason for the report’s inclusion in the

Multi-Claim Investigation File. The primary purpose of these documents relates to verification

of the particular insured’s claim, and specifically, recounting facts elicited during the EUO in a

condensed format. These reports should not be withheld in their entirety and must be provided

to Moving Defendants. Where the content of the reports provides attorney opinions,




                                                 6
recommendations or impressions that are primarily of a legal character – not merely recitations

or summaries of the testimony elicited under oath – they may be redacted on the grounds of

attorney-client privilege.

          The “retainer agreement” withheld as Privilege Log Nos. 101 and 305 under attorney-

client privilege must be provided to Defendants. It is a series of guidelines to which State Farm

expects its attorneys to adhere. There is no substantive legal advice provided or sought therein.

   B. Moving Defendants’ Motion for Plaintiffs’ Counsel and Katten’s Disqualification

          Moving Defendants seek to disqualify Plaintiffs’ individual counsel and the firm as a

whole from representing Plaintiffs in this matter under the theory that Katten’s current

representation of Plaintiffs violates the Witness-Advocate Rule, i.e., Rule 3.7 of the New York

Rules of Professional Conduct. ECF No. 128, generally. For the reasons set forth below, this

motion is denied.

          Rule 3.7(a) provides that “[a] lawyer shall not act as advocate before a tribunal in a

matter in which the lawyer is likely to be a witness on a significant issue of fact . . . .” N.Y.R.

Prof’l Conduct § 3.7(a). Rule 3.7(b) pertains to imputation and is therefore broader: “a lawyer

may not act as an advocate before a tribunal in a matter if . . . another lawyer in the lawyer’s

firm is likely to be called as a witness on a significant issue other than on behalf of the client, and

it is apparent that the testimony may be prejudicial to the client.” N.Y.R. Prof’l Conduct §

3.7(b).

          As Moving Defendants concede, “[m]otions to disqualify are generally not favored.

They are often tactically motivated; they cause delay and add expense; they disrupt attorney-

client relationships sometimes of long standing; in short, they tend to derail the efficient progress

of litigation.” Felix v. Balkin, 49 F. Supp. 2d 260, 267 (S.D.N.Y. 1999) (internal citation

omitted). Disqualification is appropriate only if the attorney’s conduct “tends to ‘taint the


                                                    7
underlying trial’ by affecting his or her presentation of the case.” Tradewinds Airlines, Inc. v.

Soros, No. 08 Civ. 5901 (JFK), 2009 WL 1321695, at *4 (S.D.N.Y. May 12, 2009) (quoting Bd.

of Ed. of City of N.Y. v. Nyquist, 590 F.2d 1241, 1246 (2d Cir. 1979)). The Second Circuit “has

demanded a high standard of proof on the part of the party seeking to disqualify an opposing

party’s counsel.” Secured Worldwide, LLC v. Kinner, No. 15 Civ. 1761 (CM), 2015 WL

4111325, at *3 (S.D.N.Y. June 24, 2015); see Murray v. Metro. Life Ins. Co., 583 F.3d 173, 178

(2d Cir. 2009) (“‘Because courts must guard against the tactical use of motions to disqualify

counsel, they are subject to fairly strict scrutiny, particularly motions’ under the witness-

advocate rule.”) (quoting Lamborn v. Dittmer, 873 F.2d 522, 531 (2d Cir. 1989)).

       “The movant ‘bears the burden of demonstrating specifically how and as to what issues in

the case the prejudice may occur and that the likelihood of prejudice occurring to the witness-

advocate’s client is substantial.’” Allstate Ins. Co. v. A & F Med. P.C., No. 14 Civ. 6756 (JBW),

2017 U.S. Dist. LEXIS 82102, at *10 (E.D.N.Y. May 30, 2017) (quoting Murray, 583 F.3d at

179). “‘Prejudice’ in this context means testimony ‘that is sufficiently adverse to the factual

assertions or account of events offered on behalf of the client such that the bar or the client might

have an interest in the lawyer’s independence in discrediting that testimony.’” Murray, 583 F.3d

at 178 (quoting Lamborn, 873 F.2d at 531). Critically however, “[d]isqualification is ‘required

only when it is likely that the testimony to be given by [counsel] is necessary.’” A & F. Med,

P.C., 2017 U.S. Dist. LEXIS 82102 at *10 (quoting Purgess v. Sharrock, 33 F.3d 134, 144 (2d

Cir. 1994)) (internal quotation marks & citation omitted; alteration by court in Purgess).

       Moving Defendants argue that Plaintiffs’ counsel participated in verification or

investigation of the underlying claims, so their depositions are necessary to determine whether

State Farm’s reliance upon Defendants’ representations was justifiable (and therefore sufficient




                                                  8
to support its fraud claims). ECF No. 128 p. 4. Notably, the factual predicate offered for this

argument – that Katten attorneys participated in a significant manner in the verification or

investigation of individual underlying claims – was unsupported by the Court’s review of the

documents withheld as privileged. Rather, that work appears to have been performed by other

attorneys from other firms. See Privilege Log Nos. 7, 231-243, 407-410, 464-466, 469-474.

       Putting that uncertain foundation aside, Moving Defendants have not carried their burden

under either Rule 3.7(a) or Rule 3.7(b). First, Defendants’ motion under Rule 3.7(a) is

premature. See Ramey v. Dist. 141 Int’l Ass’n of Machinists & Aerospace Workers, 378 F.3d

269, 282-283 (2d Cir. 2004) (“The advocate-witness rule [under 3.7(a)] applies, first and

foremost, where the attorney representing the client before a jury seeks to serve as a fact witness

in that very proceeding.”) (first emphasis added). Second, even presuming – without finding –

that Defendants can demonstrate that Plaintiffs’ counsel’s testimony on the issue of reliance

would be prejudicial, Defendants have not met their high burden of showing that Plaintiffs’

attorneys are necessary witnesses. See Power Play 1 LLC v. Norfolk Tide Baseball Club, LLC,

No. 17 Civ. 4831 (WHP), 2017 U.S. Dist. LEXIS 187365, at *5 (S.D.N.Y. Nov. 13, 2017) (“For

both subsections, the testimony given by counsel must be ‘necessary.’”) (citing Finkel v.

Frattarelli Bros., 740 F. Supp. 2d 368, 374 (E.D.N.Y. 2010)). Rather, at this time, it seems likely

that the non-privileged information sought by Defendants regarding the multi-claim investigation

into their businesses and the verification or investigation of underlying individual claims could

be obtained by deposing other State Farm witnesses, e.g., the internal non-attorney investigators

handling the matter or other claims handlers. See John Wiley & Sons, Inc. v. Book Dog Books,

LLC, 126 F. Supp. 3d 413, 423 (S.D.N.Y. 2015) (noting that the “availability of other witnesses

is essentially fatal to the ‘necessity’ prong of the disqualification inquiry”) (collecting cases);




                                                   9
Ello v. Singh, No. 05 Civ. 9625 (KMK), 2006 U.S. Dist. LEXIS 55542, at *22-23 (S.D.N.Y. July

31, 2006) (“A lawyer’s testimony is ‘necessary,’ ‘only if there are no other witnesses to the

circumstances at issue.’”) (emphasis in original) (quoting Cabble v. Rollieson, No. 04 Civ. 9413

(LTS) (FM), 2006 U.S. Dist. LEXIS 7385, at *13, 2006 WL 464078, at *5 (S.D.N.Y. Feb. 24,

2006) (citation & quotation omitted)); see also United States v. Tate & Lyle N. Am. Sugars, Inc.,

184 F. Supp. 2d 344, 347-48 (S.D.N.Y. 2002) (attorney’s testimony was unnecessary because the

communications to which attorney would testify could be shown by other testimony or non-

testimonial evidence). Moving Defendants’ motion for disqualification under both 3.7(a) and (b)

is denied.

   C. Moving Defendants Raise Concerns Over The Use Of New York’s No-Fault System
      For Pre-Action Discovery

       In connection with the motions at issue herein, Moving Defendants call the Court’s

attention to what appears to be Plaintiffs’ use of the New York State No-Fault system for pre-

action discovery in this matter. ECF No. 130 pp. 3-4. For the reasons discussed below, the

Court agrees that this is an issue of concern, although it is not determinative of the present

motions. Counsel should be prepared to discuss these issues with the Court during conferences.

       One particular correspondence, privilege log no. 114 (and a duplicate at privilege log no.

335), is an email from Katten attorney Michael Rosensaft to Barbara Stolfe at State Farm

recounting “some of the highlights” from Mr. Alshayev’s examination under oath, sent in

November 2016. This document and its duplicate were withheld under the attorney-client

privilege and attorney work-product privileges, the grounds for which are described as “[e]mail

forwarding legal advice of counsel and work product generated in anticipation of litigation.”

ECF No. 131-1 pp. 9, 25. Although the Court credits Plaintiffs’ description of this document as




                                                 10
generated in anticipation of litigation, the examination under oath was conducted under the guise

of claims verification, which does not authorize pre-action discovery.

         New York’s No-Fault automobile insurance system is “the product of a statutory and

regulatory design by which a person involved in an automobile accident is able to receive prompt

medical attention and treatment in the immediate aftermath of the accident. While the system is

not perfect and instances of fraud have been found, there is Insurance Department oversight over

the process and its basic aim--the creation of a simplified and non-adversarial system to provide

basic benefits irrespective of fault--has been achieved.” Rowe v. Wahnow, 26 Misc. 3d 8, 10,

891 N.Y.S.2d 584, 586 (1st Dept. 2009) (McKeon, P.J., dissenting). 11 NYCRR § 65-3.2 sets

forth seven “[c]laim practice principles to be followed by all insurers[,]” specifically:

        (a) Have as your basic goal the prompt and fair payment to all automobile accident
        victims.
        (b) Assist the applicant in the processing of a claim. Do not treat the applicant as
        an adversary.
        (c) Do not demand verification of facts unless there are good reasons to do so.
        When verification of facts is necessary, it should be done as expeditiously as
        possible.
        (d) Hasten the processing of a claim through the use of a telephone whenever it is
        possible to do so.
        (e) Clearly inform the applicant of the insurer’s position regarding any disputed
        matter.
        (f) Respond promptly, when a response is indicated, to all communications from
        insureds, applicants, attorneys and any other interested persons.
        (g) Every insurer shall distribute copies of this regulation to every person directly
        responsible to it for the handling and settlement of claims for first-party benefits,
        and every insurer shall satisfy itself that all such personnel are thoroughly
        conversant with this regulation.

11 NYCRR §§ 65-3.2(a)-(g). Even a cursory examination of these principles places proceedings

under the No-Fault system on a far different footing than similar proceedings in adversarial

litigation. If the former is used in the latter, it may yield unjust results.

        Although certainly complex, this question of whether a party may be permitted to use the

no-fault insurance claim verification process for pre-litigation discovery, and if not, what should


                                                   11
the consequences be, is not an issue of first impression. For example, in Dermatossian v. New

York City Transit Authority, the Court of Appeals held that “the fact of payment [on a no-fault

claim] cannot in any sense be taken as a concession that the claim is legitimate[,]” and therefore

should not be admitted against the insurer. Dermatossian v. N.Y.C. Transit Auth., 67 N.Y.2d

219, 224, 501 N.Y.S.2d 784, 787 (N.Y. 1986). This was in part because “[i]nsurers are

admonished not to ‘treat the applicant as an adversary’ and not to ‘demand verification of facts

unless there are good reasons to do so.’ Consequently, benefits are paid with only limited

opportunity to investigate a claim . . . and insurers are obliged to honor [the claim] promptly or

suffer the statutory penalties.” Id. The Court of Appeals further discussed the compelling policy

reasons behind its holding that the proof that the benefits were paid should not have been

admitted into evidence in the underlying case. Id. 224-25. “A rule permitting the use of such

evidence against insureds would work against the primary purpose underlying the No-Fault Law

. . . . by discouraging insurers from making prompt and voluntary payment of claims . . . . [A]n

insurer would have to choose between two courses of action, both potentially harmful: either pay

the no-fault claim and risk having . . . payment held against it later . . . or dispute the claim and

subject itself to the arbitration process with attendant expense and delay and the risk of being

bound by any adverse arbitral ruling . . . . ” Id. 225-26.

       A dissent in a case before the First Department confronted an issue closely aligned with

the Court’s concerns here. See Rowe, 891 N.Y.S.2d at 586, generally. In Rowe, the parties to

the personal injury litigation had relied upon independent medical examination (IME) reports

generated earlier in connection with the No-Fault system claims. Id. at 9-10. The majority relied

on those same IME reports to find that the defendant had established that the plaintiff had not

suffered a serious injury, reversed the lower court’s decision and granted the defendant’s motion




                                                  12
for summary judgment. Id. Judge Douglas McKeon dissented to express his concern “that the

use of these reports, under such circumstances, violates public policy and the purpose and spirit

of New York’s No-Fault Law.” Id. at 11. Judge McKeon first noted that the IME reports

offered by the defendant were the only admissible evidence of the plaintiff’s medical condition

and were prepared for the purposes of determining whether the plaintiff “should continue to

receive no-fault benefits.” Id. As he observed, IMEs are used in several contexts in New York,

but many are not intended to be part of a partisan or adversarial exercise. Id. Personal injury

lawsuits may utilize IMEs as part of the adversarial process under NYCPLR § 3102(a), but the

purpose of other IMEs is often “to elicit medical information to assist a third party in

determining the extent of a person’s disability or entitlement to medical care or benefits.” Id.

IMEs may be held, for example, in connection with worker’s compensation benefits, to

determine if an injured police officer may return to duty, or in connection with the No-Fault

system. Id. at 11-12. “But how is [the non-adversarial mandate of the No-Fault system]

achieved if an IME report, intended to be the product of a non-adversarial process, is used, as

here for adversarial purposes?” Id. at 12. Because the No-Fault system is designed as a non-

adversarial process, it does not have the same inherent protections for the participants as

adversarial litigation. “Unlike an IME conducted as part of discovery in ongoing litigation,

under 11 NYCRR 65-1.1, an insurer may request an IME ‘as often as the Company may

reasonably require it.’” Id. In Rowe, the

       . . . plaintiff was examined on three occasions, within six months, by [the doctor],
       who issued a separate report for each examination. This is understandable if the
       purpose of frequent medical examinations is to monitor issues related to a
       claimant’s recovery and need for future treatment, but appears fundamentally unfair
       when one of the generated reports is used to the detriment of the claimant in an
       unrelated lawsuit. The problem is obvious: by using [the IME report] as the
       supporting medical affidavit in [defendant’s] summary judgment motion, it can be
       argued that [he] got more than one bite at the apple; he got three. Multiple



                                                 13
       examinations and reports generated for one purpose appear to have been improperly
       used for another.

Id. at 13. This may not be an isolated practice. See, e.g., State Farm Mut. Auto. Insur. Co. v.

Jules Parisien, M.D., 18 Civ. 289 (ILG) (ST), Complaint at ECF No. 1-29 ¶ 8 (affidavit alleges

State Farm requested “a variety of irrelevant corporate documents as well as [affiant’s] personal

appearance at an EUO in bad faith”); State Farm Mutual Auto. Insur. Co. v. A to Z Medical Care

P.C., 17 Civ. 4443 (RJD) (RLM), Complaint at ECF No. 1 ¶ 48 (citing multiple EUOs as

exhibits to the complaint).

       The Court’s review of the documents in this action raises similar concerns. Under the

No-Fault system, Mr. Alishayev’s appearance at one or more requested examinations under oath

was a condition precedent to payment of the claims for which State Farm claimed it required

verification. See IDS Prop. Cas. Ins. Co. v. Stracar Med. Servs., P.C., 116 A.D.3d 1005, 1007,

985 N.Y.S.2d 116, 118 (2d Dept. 2014) (“It is well established that the failure to comply with the

standard policy provision requiring disclosure by way of submission to an examination under

oath, as often as may be reasonably required,” as part of the No-Fault system may preclude

recovery of the policy proceeds.) (quoting Bulzomi v. New York Cent. Mut. Fire Ins. Co., 92

A.D.2d 878, 878, 459 N.Y.S.2d 861, 862 (2d Dept. 1983). Thus, State Farm was able to take

multiple bites at the same apple, while Mr. Alishayev had additional financial reasons to comply

beyond those at issue in litigation – his livelihood, to some degree, was at stake – and that may

have changed how he responded to questioning or the process itself. There are obvious tensions

between State Farm’s assertion that Mr. Alishayev’s examination under oath, requested in the

guise of claims verification, was in anticipation of litigation, and State Farm’s obligations under

the No-Fault law not to treat the applicant (presumably Mr. Alishayev as assignee of the




                                                14
claimant’s benefits) as an adversary and to “[c]learly inform the applicant of the insurer’s

position regarding any disputed matter.” 11 NYCRR §§ 65-3.2 (b), (e).

       While the tensions and conflicts that may arise from the use of No-Fault proceedings or

evidence in subsequent adversarial litigation are apparent, solutions to these issues are not. In

Rowe, Judge McKeon would have precluded the use of the IMEs. See Rowe, 891 N.Y.S.2d at

586. This action stands on different footing as the parties are not litigating the merits of a few

individual claims, rather Plaintiffs contend Defendants are, in sum and substance, engaging in

widespread fraud under the No-Fault system. In light of the tensions discussed above, the Court

wishes to discuss these matters further with the parties. Some of the Court’s questions are: Is

New York’s Insurance Department not best positioned to conduct these investigations? Were

notifications or complaints filed? What should the remedy be, if any, if State Farm used

examinations under oath within the No-Fault system to gain unauthorized pre-action discovery

for use in litigation? At this time, the Court does not find that Plaintiffs waived attorney-client

privilege such that the documents should be produced, but it raises the question as to whether an

alternative sanction is appropriate. The parties should be prepared to discuss these topics with

the Court.




                                                 15
III.   CONCLUSION

       Accordingly, the Court grants in part and denies in part Moving Defendants’ motion to

compel at ECF Nos. 130-131, and denies Moving Defendants’ motion to disqualify counsel at

ECF Nos. 128-129.

Dated: Brooklyn, New York
       February 12, 2020

                                                         Vera M. Scanlon
                                                            VERA M. SCANLON
                                                        United States Magistrate Judge




                                              16
